Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) drive mechanism (CF Claim 1, lines 5 &  8) and the electronics constructions (Cf. claim 1, line 11).
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1 lines 5 and 8 the language …the drive mechanism … is not understood. Is the manual pliers driven by means of a person’s hands? Claim 1 is written ambiguously with respect to what applicant intends by reciting … a drive mechanism. Moreover in line 11 (of Claim 1) the language …the electronics construction unit… is also held to be unclear, vague and indefinite.  Although applicant attempts to define what is included in said “electronics construction unit the only item that applicant claims which even remotely can be construed as a “the electronics construction unit” is connector (Cf. line 17).  Therefore Claims 1-16 are held to be unclear, vague and indefinite. As further applied to Claim 4 it is not understood what applicant intends when applicant … the housing of the electronics construction unit comprises two housing parts realized in the way of half-shells … and … the housing of the electronics construction unit comprises a front face turned towards the pliers jaws… (Cf. Claim 5)   and … the housing of the electronics construction unit comprises two housing parts realized in the way of half-shells… (Cf. Claim 6)  What does applicant mean in Claims 4-6?  Applicant is therefore requested to carefully explain the limitations in said Claims 4-6 by referring to the appropriate portions of the Specification and Figures (excluding the Claims themselves) to indicate what the limitations mean and what applicant intends. As further applied to Claim 7 it is not understood what applicant recites when the language…a front face turned towards the hand levers and the front face Is realized to by V-shaped when viewed from above… As is the case of Claims 4-6 Claim 7 is held to have been unclear vague and indefinite because applicant has recited language that cannot be understood. Applicant is requested to carefully define the term “realized” which applicant recites in Claims 4, 6 and 7. As further applied to Claim 10 applicant recites… a lamp and the electronics construction unit (which “electronics construction unit” is already held to be unclear, vague and indefinite).  Is the “lamp” a part of the “electronics construction unit”?  From what applicant recites it seems as though that the recited “lamp” is not a part of the electronics construction unit”. Applicant is requested to clarify this point. As further applied to Claim 14 the language “mechanical pliers part” is held to unclear, vague and indefinite and therefore Claim 14 is held to have been unclear, vague and indefinite. Applicant is requested to carefully define as to where the “mechanical pliers part” is located.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 10-15, assuming that the claims are not unclear, vague or indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pat. Doc. 2010/0293720 A1); hereinafter Zhang.
 Zhang teaches a crimping tool used with an electronic counting device (3) that includes a head (1-1, 2-1), a handle (1-7, 2-2) and a counting device (3) wherein the head (1-1, 2-1) includes  a left jaw and a right jaw, the handle (1-7, 2-2)  includes a  left handle an a right handle, the head (1-1, 2-1)  connected with the handle via a pin and the left and right handle forms a U-shaped groove, wherein a counting device is disposed inside the -shaped groove at the upper portion of one handle, which includes a housing (3-1) , a cover (3-2), a circuit board (3-3), a LCD display (3-4) and a dry reed tube (3-5) and wherein the counting device is connected with the handle via a screw. (Cf. abstract). Additionally Zhang teaches crimping tool with an electronic counting device in which the crimping includes a head (1-1, 2-1) and a handle (1-7, 2-2).  The centers of the left and right jaw are connected with a head pin (1-8). A changeable semicircle die (1-5) is provided to cover the opening of head from outside and is fastened via a screw (1-6). (Cf. page 1). Additionally Zhang teaches that handle (1-7) has a groove at the inner side and magnet (4) is disposed in the groove. Dry-reed tube (3-5) can display a counting result due to the magnetic induction of the magnet (4).  This occurs whenever handle (1-7) moves to a closing position.  Counting device (3), disposed in the U-shaped groove at the upper portion of the left handle is used to show the working status of the crimping tool. The counting device (3) includes housing (3-1), cover (3-2), a LCD (3-4) and dry reed tube (3-5).  Cover (3-2) includes a convex column which has a hole in its center which corresponds to a hole of a circuit board (3-3).
It would have been obvious to provide a manual pliers tool with a mechanical pliers part and an electronics construction unit the mechanical pliers part including  a) two pivotable hand levers (1-7 or 2-2), b) two pliers jaws (1-1 or 2-1) movable relative to one another, c) a drive mechanism and a pliers head part d) which is arranged between the hand levers and the pliers jaws (1-4 or 2-4) wherein the drive mechanism couples the pliers jaws with the hand levers in such a way that by pivoting  the hand levers the pliers jaws can be moved towards each other over a working stroke and f) the electronics construction unit (a) is realized separately from the mechanical pliers part, (Cf. Figs. 1-2) is arranged in or on the pliers handle , rather than on the pliers head part inasmuch as the function of the electronics construction unit taught by Zhang is a patent equivalent of the electronics construction unit i.e. the circuit board (3-3), housing (3-1), cover (3-2), LCD display (3-4) and dry tube (3-5) taught by Zhang. That is it is held that the teaching of Zhang is a patentable equivalent of applicant’s claimed invention in at least Claims 1, 2 and 4. The difference of where the circuit board is placed in Zhang (which the examiner has construed as a pioneer invention and thus should be given a broad range of equivalents (CF Perkin-Elmer Corp. v. Westinghouse Elec, Corp  3 USPQ2d 1321,1323  and where the circuit board is recited in applicant’s Claims 1, electronics construction unit in Claims 2-7,  makes these claims patentable equivalents of what Zhang teaches and thus are unpatentable  (N.B. The classical “triple identity” test which is whether the component performs substantially the same function, in substantially the same way  to achieve substantially the same result (Ethicon Endo-Surgery, Inc. v. United States Surgical Corp.(47 USPQ2d 1272,1276 (Fed. Cir.1998)) is held to be squarely on point with at least Claims 1, 2 and 4. As further applied to Claim 3 inasmuch as Zhang teaches a. circuit board (3-3), housing (3-1), cover (3-2), LCD display (3-4) and dry tube (3-5)  a POSITA would have been able to provide any other recited “electronics construction unit” elements not taught by Zhang but recited in applicant’s Claim 3 e.g. an “input element”, an “output element”,  a “lamp” or a “sensor” because each of these elements are common and would have been used by a POSITA to count by using a hand operated crimping tool which is claimed by applicant in Claim 3.. As further applied to Claims 4-7 and 15 Zhang teaches a counting device that includes inter alia a housing (3-1), a cover (3-2), a circuit board (3-3), a LCD display and a dry reed tube (3-5). (Cf. page2) If Zhang does not teach the precise structure/s recited by applicant that is claimed as an “housing of the electronics construction unit” (which is and has been held to be unclear, vague an indefinite the structure/s taught by Zhang to count using the crimping tool is/are held to have been patent equivalents of the applicant’s recited structure/s.  That is Zhang teaches electronic structures which performs substantially the same function, in substantially the same way to achieve substantially the same result and therefore are held to have been non-patentable in view of Zhang. As further applied to Claim 10 Zhang teaches inter alia a housing (3-1), a cover (3-2), a circuit board (3-3), a LCD display and a dry reed tube (3-5). (Cf. page2). If Zhang does not explicitly teach a lamp (which is in a housing) or a “transparent or partially transparent to light nevertheless Zhang does teach at least a LCD display and this is held enough to be a patent equivalent of what applicant recites in said Claim 10 and for this reason Claim 10 also is held not to have been patentable in view of Zhang. As further applied to Claims 11-13 although Zhang does not expressly teach providing a battery or an accumulator into the hand pliers or where the battery or accumulator is located in the manual pliers nevertheless the hand pliers is almost certain to include a battery or an accumulator therein because the handheld pliers taught by Zhang has at least one printed circuit board and therefore must have a power source e.g. a battery or an accumulator to operate the circuit board  With respect to the limitations recited in said Claims 12 and 13 it would have been a mere matter of design choices as to where the battery or accumulator was placed on/in the manual pliers or how he battery is arranged.  Claims 11-13 therefore are held to have been obvious in view of Zhang. As further applied to Claim 14 inasmuch as Zhang teaches inter alia a dry reed tube (3-5) i e. a sensor on one of the handles of the manual pliers (which is understood/construed to be outside the mechanical pliers part). As further applied to Claim 15 Zhang teach cover (3-2) for housing (3-1) wherein circuit board (3-3) is located. Applicant’s Claim 15 includes cover plates and a cover element which is arranged in the region of the pliers head. As in the case of at least Claims 4-7 Claim 15’s limitations are held to be a patent equivalent of Zhang’s teaching and therefore are not patentable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729